 

EXHIBIT 10.6

 

CHANGE IN CONTROL AND SEVERANCE AGREEMENT

 

This Change in Control and Severance Agreement (this “Agreement”) is entered
into by and between Morgan R. Brown (“Employee,” “you,” or “your”) and Innovus
Pharmaceuticals, Inc., a Nevada corporation (the “Company”). This Agreement has
an effective date of August 9, 2013 (the “Effective Date”).

 

RECITALS

 

A.The Board of Directors of the Company (the "Board") recognizes that it is
possible that the Company could terminate Employee’s employment with the Company
and from time to time the Company may consider the possibility of an acquisition
by another company or other change in control transaction. The Board also
recognizes that such considerations can be a distraction to Employee and can
cause Employee to consider alternative employment opportunities. The Board has
determined that it is in the best interests of the Company and its stockholders
to assure that the Company will have the continued dedication and objectivity of
Employee, notwithstanding the possibility, threat or occurrence of such a
termination of employment or the occurrence of a Change in Control (as defined
below) of the Company.

 

B.The Board believes that it is in the best interests of the Company and its
stockholders to provide Employee with an incentive to continue his employment
with the Company and to motivate Employee to maximize the value of the Company
for the benefit of its stockholders.

 

C.The Board further believes that it is imperative to provide Employee with
certain severance benefits upon Employee’s termination of employment under
specified circumstances, including in connection with a Change in Control. These
benefits will provide Employee with enhanced financial security and incentive
and encouragement to remain with the Company notwithstanding the possibility of
a termination of employment, including in connection with a Change in Control.

 

D.To accomplish the foregoing objectives, the Board has directed the Company,
upon execution of this Agreement by Employee, to agree to the terms provided in
this Agreement.

 

In consideration of the mutual covenants and promises made in this Agreement,
and in consideration of the continuing employment of Employee by the Company,
Employee and the Company agree as follows:

 

1.             At-Will Employment. The Company and Employee acknowledge that
Employee’s employment is and shall continue to be at-will, as defined under
applicable law, and that Employee’s employment with the Company may be
terminated by either party at any time for any or no reason. If Employee’s
employment terminates for any reason, Employee shall not be entitled to any
payments, benefits, award or compensation other than as provided in this
Agreement. The rights and duties created by this Section 1 may not be modified
in any way except by a written agreement executed by the President and Chief
Executive Officer of the Company (or his successor) upon direction from the
Board of Directors.

 

2.             Definition of Terms. The following terms referred to in this
Agreement shall have the following meanings:

 

“Change in Control” means a “change in control event” (as defined under Treasury
Regulation Section 1.409A-3(i)(5) as in effect on the Effective Date) or any
change in control definition provided by the Plan.

 

“Code” means the Internal Revenue Code of 1986 as amended.

 

“Company Headquarters” means 4275 Executive Square, Suite 200, La Jolla,
California, 92037.

 

“Compensatory Equity” means any compensatory equity grants issued to you by the
Company.

 

“Disability” is defined to occur when you are unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months.

 

“Offer Letter” means the letter dated May 24, 2013 pursuant to which the Company
offered Employee employment and which was executed by Employee and on behalf of
the Company.

 



46

 

 

“Plan” means a Board-approved employee stock incentive plan.

 

“Relocation” means Employee’s permanent relocation to San Diego, California.

 

3.             Consequences of Termination of Employment. For purposes of this
Agreement, your last day of employment with the Company is the “Termination
Date”. Upon termination of your employment for any reason, you shall receive
payment or benefits from the Company covering the following: (i) all unpaid
salary and unpaid vacation accrued through the Termination Date, (ii) any
payments/benefits to which you are entitled under the express terms of any
applicable Company employee benefit plan, (iii) any unreimbursed valid business
expenses for which you have submitted properly documented reimbursement requests
(iv) your then outstanding Compensatory Equity as governed by their applicable
terms and (v) a new computer laptop, new cell phone and new iPad (or similar
device) commensurate in quality with the devices you held immediately before the
Termination Date (collectively, (i) through (v) are the “Accrued Pay”).

 

You will also be eligible for other post-employment payments and benefits as
provided in this Agreement. Within no later than 90 days after the later of your
Termination Date or the date that you are not considered to be a ten percent
shareholder under Section 16 of the Securities Exchange Act of 1934, you shall
no longer be considered a Company affiliate and the Company shall use
commercially reasonable efforts to facilitate the timely removal of any
restrictive legends on any shares of Company common stock then held by you.

 

(a)                 Termination For Cause. For purposes of this Agreement, your
employment may be terminated by the Company for “Cause” as a result of the
occurrence of one or more of the following:

 

(i)Your commission of fraud or other unlawful conduct in your performance of
duties for the Company;

 

(ii)Your conviction of, or a plea of “guilty” or “no contest" to, a felony under
the laws of the United States or any state thereof, if such felony either is
work-related or materially impairs your ability to perform services for the
Company; or

 

(iii)Your willful material breach of this Agreement.

 

For purposes of the foregoing, no act, or failure to act, on your part shall be
considered “willful” unless done, or omitted to be done, by you other than in
good faith, and without reasonable belief that your action or omission was in
furtherance of the interests of the Company. The foregoing is an exclusive list
of the acts or omissions that shall be considered “Cause” for the termination of
your employment by the Company. The Board shall provide you with 30 days advance
written notice specifically detailing the basis (and factual circumstances) for
the termination of your employment for Cause. During the 30 day period after you
have received such notice, you shall have an opportunity to cure or remedy such
alleged Cause events and to present your case to the full Board (with the
assistance of your own counsel). A termination shall be deemed for Cause only
if, following such 30 day period, at least 75% of the group consisting of the
members of the Board other than you (if you are then serving on the Board) vote
affirmatively that your termination is for Cause. You shall continue to receive
all of the compensation and benefits provided by this Agreement during the 30
day cure/remedy period.

 

(b)                 Good Reason. You may resign your employment from the Company
for “Good Reason” within one year after the date that any one of the following
events described in Sections 3(b)(i), 3(b)(ii), 3(b)(iii) or 3(b)(iv) (any one
of which will constitute “Good Reason”) has first occurred without your written
consent. Your resignation for Good Reason will only be effective if the Company
has not cured or remedied the Good Reason event within 30 days after its receipt
of your written notice of the Good Reason event. Such notice of your intention
to resign for Good Reason must be provided to the Company within 90 days of the
initial existence of a Good Reason event. This “Good Reason” definition and
process is intended to comply with the safe harbor provided under Treasury
Regulation Section 1.409A-1(n)(2)(ii) and shall be interpreted accordingly.

 

(i)You have incurred a material diminution in your responsibilities, duties or
authority (it shall be deemed to be a material diminution of your duties,
authority or responsibilities if you are no longer the sole Chief Financial
Officer of the Company (or if the Company has a parent entity, then you must be
its sole Chief Financial Officer));

 

(ii)Your workplace has been relocated to a new location that is more than 25
miles away from Company Headquarters;

 

(iii)Any material reduction of your Base Salary or target bonus amount (as
described in the Offer Letter); or

 

(iv)The Company has materially breached any provision of the Offer Letter
including without limitation the failure to timely pay you the compensation or
benefits owed to you under the Offer Letter.

 

(c)                 Termination Without Cause or for Good Reason or Death or
Disability. The Company may terminate your employment without Cause or for
Disability at any time, including in connection with a Change in Control, with
30 days advance written notice or you may resign your employment for Good Reason
or your employment may also be terminated due to your death or by you due to
your Disability (each of the foregoing, a “Qualifying Termination”). Any notice
of termination by the Company that is not covered by Section 6(a) must specify
whether it was a termination without Cause or due to your Disability. Without
your prior written consent, once the Company has provided you with such a notice
of termination under this Section 6(b) then it may not rescind such notice nor
may it modify the terms of your severance benefits described in this Agreement.

 



47

 

 

(i)After Relocation Occurs. If your employment is terminated due to a Qualifying
Termination after the Relocation occurs, then you will be eligible to receive
the following benefits subject to your timely compliance with Section 3(e) and
further provided that no payments for such Qualifying Termination shall be made
until on or after the date of a “separation from service” within the meaning of
Code Section 409A:

 

a.The Company shall provide you with a cash payment equal to the sum of (A) nine
months of the amount of the base salary you were receiving immediately prior to
the Termination Date plus (B) the product of (1) nine months of the amount of
the base salary you were receiving immediately prior to the Termination Date
times (2) your target annual bonus percentage as in effect immediately prior to
the Termination Date (the “Post-Relocation Severance Payment”). The
Post-Relocation Severance Payment shall be paid to you in a single cash lump sum
payment within 15 days following the effective date of the Mutual Release
described in Section 3(e). To the extent necessary to comply with Code Section
409A, if the timing of when you execute the Mutual Release would affect which
tax year that such Post-Relocation Severance Payment could be paid, then the
Post-Relocation Severance Payment shall be paid in the second tax year.

 

b.The Company shall provide continuation of the health insurance benefits
provided to Employee for Employee and Employee’s eligible dependents immediately
prior to the Termination Date at Company expense pursuant to the terms of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) or
other applicable law until the earlier of the date nine months after the
Termination Date or the date upon which Employee is no longer eligible for such
COBRA or other benefits under applicable law. If it becomes unreasonable for the
Company to continue to pay for this continuing health coverage for you (or it
imposes adverse tax consequences on you) because of changes in applicable law,
then the Company shall make the premium payments to you on an after-tax basis.

 

c.All outstanding unvested Compensatory Equity awards shall fully vest and
become exercisable (to the extent exercise is required) as of the Termination
Date.

 

(ii)Before Relocation. If your employment is terminated due to a Qualifying
Termination before the Relocation occurs, then you will be eligible to receive
the following benefits subject to your timely compliance with Section 3(e) and
further provided that no payments for such Qualifying Termination shall be made
until on or after the date of a “separation from service” within the meaning of
Code Section 409A:

 

a.The Company shall provide you with a cash payment equal to the sum of (A) one
month of the amount of the base salary you were receiving immediately prior to
the Termination Date for every two continuous months of service to the Company
(up to a maximum of three months of the amount of such base salary) plus (B) the
product of (1) five months of the amount of the base salary you were receiving
immediately prior to the Termination Date times (2) your target annual bonus
percentage as in effect immediately prior to the Termination Date (the
“Pre-Relocation Severance Payment”). The Pre-Relocation Severance Payment shall
be paid to you in a single cash lump sum payment within 15 days following the
effective date of the Mutual Release described in Section 3(e). To the extent
necessary to comply with Code Section 409A, if the timing of when you execute
the Mutual Release would affect which tax year that such Pre-Relocation
Severance Payment could be paid, then the Pre-Relocation Severance Payment shall
be paid in the second tax year.

 

b.The Company shall provide continuation of the health insurance benefits
provided to Employee for Employee and Employee’s eligible dependents immediately
prior to the Termination Date at Company expense pursuant to the terms of COBRA
or other applicable law until the earlier of the date five months after the
Termination Date or the date upon which Employee is no longer eligible for such
COBRA or other benefits under applicable law. If it becomes unreasonable for the
Company to continue to pay for this continuing health coverage for you (or it
imposes adverse tax consequences on you) because of changes in applicable law,
then the Company shall make the premium payments to you on an after-tax basis.

 

(iii)Mitigation. You shall not be required to mitigate the amount of any payment
or benefit contemplated by this Section 3(c), nor shall any such payment or
benefit be reduced by any earnings or benefits that you may receive from any
other source. If any cash payments that are owed to you under this Agreement are
not paid to you within 15 days of their due date, then the Company will
additionally owe you interest on such late payments, payable on a monthly basis
while any overdue amount is still outstanding, with interest accruing at the
then prevailing prime rate, compounded daily.

 



48

 

 

(d)                 Voluntary Termination. In the event you voluntarily
terminate your employment with the Company without Good Reason and not due to
Disability, you will not be entitled to any payment or benefit contemplated by
Section 3(c) but will receive your Accrued Pay plus the other post-termination
payments that are not predicated on a Qualifying Termination. You agree to
provide the Company with at least 15 days advance written notice of your
intention to resign without Good Reason.

 

(e)                 Mutual Release of Claims. Subject to the next sentence, as a
condition to receiving (and continuing to receive) the payments and benefits
provided in Section 3(c), you must within not later than 45 days after your
Termination Date, execute (and not revoke) and deliver to the Company a Mutual
Release Of All Claims And Covenant Not To Sue agreement (the “Mutual Release”)
in the form attached as Exhibit A hereto. However, this requirement for you to
provide an executed Mutual Release shall not be applicable if your employment
was terminated due to your death or Disability. The Company shall have the
obligation to prepare and execute said Mutual Release and tender such
Company-executed Mutual Release to you on or before your Termination Date.

 

4.                   Code Section 280G.

 

(a)                 In the event that it is determined that any payment or
distribution of any type to or for your benefit made by the Company, by any of
its affiliates, by any person who acquires ownership or effective control or
ownership of a substantial portion of the Company’s assets (within the meaning
of Section 280G of the Code or by any affiliate of such person, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (the “Total Payments”), would be subject to the excise tax imposed
by Section 4999 of the Code or any interest or penalties with respect to such
excise tax (such excise tax, together with any such interest or penalties, are
collectively referred to as the “Excise Tax”), then such payments or
distributions or benefits shall be payable either: (i) in full; or (ii) as to
the maximum value of such lesser amount which would result in no portion of such
payments or distributions or benefits being subject to the Excise Tax. You shall
receive the greater, on an after-tax basis, of clause “(i)” or “(ii)” of the
preceding sentence.

 

(b)                 If the Total Payments must be reduced as provided in the
previous paragraph, the reduction shall occur in the following order: (i)
reduction of cash payments for which the full amount is treated as a "parachute
payment" (as defined under Code Section 280G and its regulations); (ii)
cancellation of accelerated vesting (or, if necessary, payment) of cash awards
for which the full amount in not treated as a parachute payment; (iii) reduction
of any continued employee benefits and (iv) cancellation of any accelerated
vesting of equity awards. In selecting the equity awards (if any) for which
vesting will be reduced under clause “(iv)” of the preceding sentence, awards
shall be selected in a manner that maximizes the after-tax aggregate amount of
reduced Total Payments provided to you, provided that if (and only if) necessary
in order to avoid the imposition of an additional tax under Section 409A of the
Code, awards instead shall be selected in the reverse order of the date of
grant. For the avoidance of doubt, for purposes of measuring an equity
compensation award's value to you when performing the determinations under the
preceding paragraph, such award's value shall equal the then aggregate fair
market value of the vested shares underlying the award less any aggregate
exercise price less applicable taxes. Also, if two or more equity awards are
granted on the same date, each award will be reduced on a pro-rata basis.

 

(c)                 All mathematical determinations and all determinations of
whether any of the Total Payments are parachute payments that are required to be
made under this Section 4, shall be made by a nationally recognized independent
audit firm selected by the Company (the “Accountants”), who shall provide their
determination, together with detailed supporting calculations regarding the
amount of any relevant matters, both to the Company and to you. Unless you
consent in writing, the Accountants may not be an audit firm that is then
providing services in any capacity to the person or entity that is acquiring the
Company. Such determinations shall be made by the Accountants using reasonable
good faith interpretations of the Code. As expressly permitted by Treasury
Regulations section 1.280G-1 Q/A-32, with respect to performing any present
value calculations that are required in connection with this Section 4, you and
the Company each affirmatively elect to utilize the Applicable Federal Rates
("AFR") that are in effect as of the Effective Date and the Accountants shall
therefore use such AFRs in their determinations and calculations. If the
Accountants determine that no excise tax under Section 4999 of the Code is
payable with respect to a Total Payment, it shall furnish the Company and you
with an opinion reasonably acceptable to you that no such excise tax under
Section 4999 of the Code will be imposed with respect to such Total Payments.
The Company shall pay the fees and costs of the Accountants which are incurred
in connection with this Section 4.

 

5.                   Term of Agreement. The terms of this Agreement shall
terminate upon the earlier of (a) the date on which Employee ceases to be
employed as an officer of the Company, other than as a result of an involuntary
termination by the Company without Cause or Employee’s resignation for Good
Reason; or (b) the date that all obligations of the parties hereunder have been
satisfied. A termination of the terms of this Agreement pursuant to the
preceding sentence shall be effective for all purposes, except that such
termination shall not affect the payment or provision of compensation or
benefits on account of a termination of employment occurring prior to the
termination of the terms of this Agreement or the provisions of Section 8.

 



49

 

 

6.                   Assignability; Binding Nature. Commencing on the Effective
Date, this Agreement will be binding upon you and the Company and your
respective successors, heirs, and assigns. This Agreement may not be assigned by
you except that your rights to compensation and benefits hereunder, subject to
the limitations of this Agreement, may be transferred by will or operation of
law. No rights or obligations of the Company under this Agreement may be
assigned or transferred except in the event of a merger or consolidation in
which the Company is not the continuing entity, or the sale or liquidation of
all or substantially all of the assets of the Company provided that the assignee
or transferee is the successor to all or substantially all of the assets of the
Company and expressly in writing assumes the Company’s obligations under this
Agreement. The Company will require any such purchaser, successor or assignee to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no such
purchase, succession or assignment had taken place. Your rights and obligations
under this Agreement shall not be transferable by you by assignment or otherwise
provided, however, that if you die, all amounts then payable to you hereunder
shall be paid in accordance with the terms of this Agreement to your devisee,
legatee or other designee or, if there be no such designee, to your estate.

 

7.                   Governing Law; Arbitration.

 

(a)                 This Agreement will be deemed a contract made under, and for
all purposes shall be construed in accordance with, the laws of California.

 

(b)                 Except as may be permitted below in this Section 7, the
parties agree that any dispute between the parties arising out of or relating to
the negotiation, execution or performance of this Agreement shall be settled by
expedited binding arbitration in accordance with the Employment Arbitration
Rules and Mediation Procedures of the American Arbitration Association. The
location for the arbitration shall be San Diego, California. The arbitration
award shall be made within 60 days of the filing of the notice of intention to
arbitrate (demand), and the arbitrator(s) shall agree to comply with this
schedule before accepting appointment. Any award made by such arbitrator(s)
shall be final, binding and conclusive on the parties for all purposes, and
judgment upon the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof. The parties each agree that the arbitration
provisions of this Agreement shall provide each party with its exclusive remedy,
and each party expressly waives any right it might have to seek redress in any
other forum, except as otherwise expressly provided in this Agreement. By
electing arbitration as the means for final settlement of all claims, the
parties hereby waive their respective rights to, and agree not to, sue each
other in any action in a Federal, State or local court with respect to such
claims, but may seek to enforce in court an arbitration award rendered pursuant
to this Agreement. The parties specifically agree to waive their respective
rights to a trial by jury, and further agree that no demand, request or motion
will be made for trial by jury. In the event that either party brings an action
under this Section 7 to enforce or effect its rights under or relating to this
Agreement (a “Proceeding”), the prevailing party shall be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action. The Company shall pay for all arbitration-specific costs.

 

(c)                 If you are determined by the arbitrator to be the prevailing
party in any Proceeding where the Company was found to have materially breached
this Agreement, then, in addition to being awarded your costs and expenses, you
shall be entitled to: (i) interest on any late payments, calculated at a rate
equal to the Prime Rate (as then quoted in the Wall Street Journal), compounded
daily, and (ii) the acceleration of payment for all remaining payments owed to
you, so that the unpaid balance (including accrued interest) shall be paid in a
single lump sum within 10 business days of the issuance of the arbitrator’s
award. You may also be awarded any economic damages arising from the Company’s
breach, as may be determined in the arbitrator in the Proceeding.

 

(d)                 In addition to the remedies set forth above, the parties
hereby agree that they shall be entitled to enforce their rights under this
Agreement specifically (without posting a bond or other security). All such
rights and remedies shall be cumulative and non-exclusive, and may be exercised
singularly or concurrently. The parties agree that irreparable harm would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Each party
agrees that, in the event of any breach or threatened breach by any other party
of any covenant or obligation contained in this Agreement, the non-breaching
party shall be entitled to seek and obtain: (i) a decree or order of specific
performance to enforce the observance and performance of such covenant or
obligation, and (ii) an injunction restraining such breach or threatened breach.

 

8.                   Taxes. All payments made by the Company hereunder to you or
your estate or beneficiaries will be subject to tax withholding pursuant to any
applicable laws or regulations. This Agreement and its payments are intended to
be exempt from or comply with the requirements of Code Section 409A and the
Company shall use its best efforts to ensure that there are no violations of
Code Section 409A. If any taxes under Code Section 409A are imposed on you, then
the Company shall within 30 days of the determination that there would be an
imposition of such taxes provide you with a payment that will cover the costs of
any Code Section 409A taxes, excise taxes, penalties and interest along with any
taxes imposed on such payment so that you will on an after-tax basis (applying
the then highest aggregate marginal tax rates) be no worse off than if no Code
Section 409A taxes, excise taxes, penalties or interest had been imposed.
Notwithstanding any provision in the Agreement to the contrary, if upon your
“separation from service” within the meaning of Code Section 409A, you are then
a “specified employee” (as defined in Code Section 409A), then to the extent
necessary to comply with Code Section 409A and avoid the imposition of taxes
under Code Section 409A, the Company shall defer payment of “nonqualified
deferred compensation” subject to Code Section 409A payable as a result of and
within six months following such “separation from service” under this Agreement
until the earlier of (i) the first business day of the seventh month following
your “separation from service,” or (ii) 10 days after the Company receives
notification of your death. Additionally, the reimbursement of expenses or
in-kind benefits provided pursuant to this Agreement shall be subject to the
following conditions: (1) the expenses eligible for reimbursement or in-kind
benefits in one taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits in any other taxable year; (2) the
reimbursement of eligible expenses or in-kind benefits shall be made promptly,
subject to the Company’s applicable policies, but in no event later than the end
of the year after the year in which such expense was incurred; and (3) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit. The provisions of this Section 8 shall survive any
termination of this Agreement or your employment.

 



50

 

 

9.                   Entire Agreement. Except as otherwise specifically provided
in this Agreement and except for the Offer Letter, this Agreement contains all
the legally binding understandings and agreements between you and the Company
pertaining to the subject matter of this Agreement and supersedes all such
agreements, whether oral or in writing, previously entered into between the
parties. In the event of any conflict in terms between this Agreement and any
other agreement executed by and between you and the Company or any Company plan
or policy, the terms of this Agreement shall prevail and govern. This Agreement
is the “Change of Control and Severance Agreement” referred to in the Offer
Letter.

 

10.                No Offset or Mitigation. No severance or other payments or
benefits made to you under this Agreement may be offset by the Company or by any
other party. You shall have no duty of mitigation with respect to any severance
or other payments or benefits made to you under this Agreement.

 

11.                Notice. Any notice that the Company is required to or may
desire to give you shall be given by personal delivery, recognized overnight
courier service, email, telecopy or registered or certified mail, return receipt
requested, addressed to you at your address of record with the Company, or at
such other place as you may from time to time designate in writing. Any notice
that you are required or may desire to give to the Company hereunder shall be
given by personal delivery, recognized overnight courier service, email,
telecopy or by registered or certified mail, return receipt requested, addressed
to the Company’s President and Chief Executive Officer at its principal office,
or at such other office as the Company may from time to time designate in
writing. The date of actual delivery of any notice under this Section 11 shall
be deemed to be the date of delivery thereof.

 

12.                Waiver; Severability. No provision of this Agreement may be
amended or waived unless such amendment or waiver is agreed to by you and the
Company in a writing that specifically references this Section 12. No waiver by
you or the Company of the breach of any condition or provision of this Agreement
will be deemed a waiver of a similar or dissimilar provision or condition at the
same or any prior or subsequent time. Except as expressly provided herein to the
contrary, failure or delay on the part of either party hereto to enforce any
right, power, or privilege hereunder will not be deemed to constitute a waiver
thereof. In the event any portion of this Agreement is determined to be invalid
or unenforceable for any reason, the remaining portions shall be unaffected
thereby and will remain in full force and effect to the fullest extent permitted
by law.

 

13.                Voluntary Agreement, Nondisparagement. Each party represents
that it has the power and authority to enter into this Agreement. Each party
acknowledges that it has been advised to review this Agreement with its own
legal counsel and other advisors of its choosing and that prior to entering into
this Agreement, each has had the opportunity to review this Agreement with its
attorney and other advisors and have not asked (or relied upon) the other party
or other party’s counsel to represent it in this matter. Each party further
represents that each has carefully read and understands the scope and effect of
the provisions of this Agreement and that each is fully aware of the legal and
binding effect of this Agreement. This Agreement is executed voluntarily by each
party and without any duress or undue influence on the part or behalf of the
other party. The Company agrees that the Board and its executive officers will
not make (or direct the Company or any of its affiliates, employees or agents to
make) any written or oral communications that could reasonably be considered to
be disparaging of you (or your family members) in any respect including, but not
limited to, your personal performance, abilities or reputation.

 

14.                Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.

 



51

 

 

The parties have executed this Agreement as of the Effective Date.

 



  COMPANY:       Innovus Pharmaceuticals, Inc.       s/ Bassam Damaj     By:  
Bassam Damaj Title:   President and Chief Executive Officer       EMPLOYEE:    
 

/s/ Morgan Brown

    Morgan R. Brown

 



52

 

 

EXHIBIT A

 

MUTUAL RELEASE OF ALL CLAIMS AND COVENANT NOT TO SUE PURSUANT TO AGREEMENT

 

1.                   PARTIES. The parties to this Mutual Release of All Claims
and Covenant Not to Sue Pursuant To Agreement (this “Release”) are Morgan R.
Brown (“Executive”) and Innovus Pharmaceuticals, Inc., a Nevada corporation (the
“Company”).

 

2.                   RECITALS. This Release is made with reference to the
following facts: Executive and Company are parties to a Change in Control and
Severance Agreement dated August 9, 2013 (the “Severance Agreement”). The
Severance Agreement provides that the Executive must execute a mutual general
release and covenant not to sue within not later than forty-five (45) days after
Executive’s Termination Date (as defined in the Severance Agreement) in order
for Executive to receive the severance payment and benefits under the Severance
Agreement. This Release is the mutual general release and covenant not to sue
required by the Severance Agreement.

 

3.                   EXECUTIVE’S PROMISES. In consideration for the promises and
payments contained in the Severance Agreement, each party agrees as follows:

 

3.1                Executive hereby covenants not to sue and also waives,
releases and forever discharges Company, its parent company, divisions,
subsidiaries, officers, directors, agents, employees, stockholders, affiliates
and successors from any and all claims, causes of action, damages or costs of
any type Executive may have against Company or its current and former parent
company, divisions, subsidiaries, officers, directors, employees, agents,
stockholders, successors or affiliates (the “Released Parties”), and the
Released Parties similarly covenant not to sue and also waive, release and
forever discharge Executive from any and all claims, causes of action, damages
or costs of any type that the Released Parties may have against Executive,
including without limitation those arising out of or relating to Executive’s
employment with Company, or Executive’s separation of employment. This waiver
and release includes, but is not limited to, claims, causes of action, damages
or costs arising under or in relation to Company’s employee handbook and
personnel policies, or any oral or written representations or statements made by
officers, directors, employees or agents of Company, or under any state or
federal law regulating wages, hours, compensation or employment, or any claim
for breach of contract or breach of the implied covenant of good faith and fair
dealing, or any claim for stock, stock options, warrants, or phantom stock or
equity of any kind or any claim for wrongful termination, or any discrimination
claim on the basis of race, sex, sexual orientation, gender, age, religion,
marital status, national origin, physical or mental disability, medical
condition, or any claim arising under the federal Age Discrimination in
Employment Act, the Equal Pay Act, the California Family Rights Act, the
Pregnancy Discrimination Act, the Family Medical Leave Act, the California Labor
Code, the California Wage Orders, Title VII of the Civil Rights Act, the Fair
Employment and Housing Act, the California Labor Code Private Attorneys General
Act of 2004, the California Wage Orders, and Business and Professions Code
Section 17200, et seq.

 

Notwithstanding the foregoing, with respect to Executive’s release, this Release
does not release (a) claims that cannot be released as a matter of law, (b)
claims arising after the effective date of this Release including those under
the Severance Agreement, (c) claims to enforce any of Executive’s rights to
post-termination benefits provided by the Severance Agreement, (d) claims for
indemnification or coverage under a directors and officers liability insurance
policy as provided under any other contract or under applicable law, (e) claims
to enforce any of Executive’s vested benefits under any employee benefit plan of
the Company including without limitation his Compensatory Equity (as defined in
the Severance Agreement), (f) Executive’s right to file a charge, testify,
assist, or cooperate with the EEOC or to file a claim under the Fair Labor
Standards Act, or (g) Executive’s rights arising solely as a shareholder of the
Company.

 

3.2                The waiver and release set forth in paragraph 3.1 applies to
claims of which either party does not currently have knowledge and each party
specifically waives the benefit of the provisions of Section 1542 of the Civil
Code of the State of California which reads as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

4.                   CONSULTATION, REVIEW, AND REVOCATION. In accordance with
the Age Discrimination in Employment Act of 1967 (“ADEA”) as amended by the
Older Workers Benefit Protection Act, Executive is advised to consult with an
attorney before signing this Release. Executive is given a period of 45 days in
which to consider whether to enter into this Release. Executive does not have to
utilize the entire 45 day period before signing this Release, and may waive this
right. If Executive does enter into this Release, he may revoke the Release
within 7 days after the execution of the Release. Any revocation must be in
writing and must be received by the Company no later than midnight of the
seventh day after execution by Executive. The Release is not effective or
enforceable until after this 7-day period has passed without revocation.

 

5.MISCELLANEOUS.

 

5.1                This Release shall be deemed to have been executed and
delivered within the State of California, and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of California.

 



53

 

 

5.2                This Release is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This Release may be
amended only by an agreement in a writing signed by the parties.

 

5.3                This Release is binding upon and shall inure to the benefit
of the parties hereof, their respective agents, employees, representatives,
officers, directors, divisions, subsidiaries, affiliates, parent company,
assigns, heirs, partners, successors in interest and stockholders, including any
successor company of the Company.

 

5.4                Each party agrees that it has read this Release and has had
the opportunity to ask questions, seek counsel and time to consider the terms of
the Release. Each party has entered into this Release freely and voluntarily.

 

5.5                The parties agree that any dispute or controversy arising
from or related to this Release shall be decided by final and binding
arbitration as provided in the Severance Agreement.

 

Morgan R. Brown (“Executive”)   INNOVUS PHARMACEUTICALS INC. (“Company”)      
Date:     By:       It:       Date:  

  



54

 